Citation Nr: 0422126	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a gastrointestinal 
disability to include peptic ulcer disease and if so, whether 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  The veteran served in campaigns in Italy and 
Africa during World War II.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for a gastrointestinal disability to include 
peptic ulcer disease.  

In April 2002, the RO adjudicated the issue of entitlement to 
service connection for a gastrointestinal disability as 
secondary to a service-connected psychiatric disability and 
on a direct basis.  The Board notes that a new etiological 
theory of entitlement does not amount to a new claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997).  

The Board must initially determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a gastrointestinal disability regardless of 
the RO's determinations.  The Board must address the question 
of new and material evidence in the first instance because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).  

Thus, the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for a 
gastrointestinal disability.  

In July 2004, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to service connection for a 
gastrointestinal disability to include peptic ulcer disease 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1958 decision, the Board denied entitlement 
to service connection for an ulcer.

2.  The medical evidence added to the record since the 
October 1958 Board decision when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
gastrointestinal disability.  


CONCLUSION OF LAW

Evidence added to the record since the October 1958 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a gastrointestinal disability to 
include peptic ulcer disease is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (2001); 
38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen this 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Pertinent Laws and Regulations

New and Material Evidence

Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 
(2003).  In general a Board decision issued prior to November 
18, 1988, was not appealable.  Pub.L. No. 100-687 § 402 
(1988).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if ulcer disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

In a recent opinion, the VA General Counsel held, in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 
1111 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The General Counsel held that in order to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

In a July 1946 rating decision, service connection for a 
nervous stomach was denied.  The veteran was notified of this 
rating decision in July 1946.  In an October 1947 rating 
decision, service connection peptic ulcer and a nervous 
stomach was denied on the basis that there was no evidence of 
a gastrointestinal disability in service.  The veteran was 
notified of this decision and he filed a timely appeal.  

In an April 1948 decision, the Board denied entitlement to 
peptic ulcer disease.  The Board found that the veteran 
suffered from symptoms referable to the gastrointestinal 
tract for many years prior to service and that he experienced 
gastric hemorrhages prior to service.  The Board held that 
the evidence was insufficient to establish that the veteran's 
pre-service gastrointestinal condition increased in severity 
during service and that the evidence did not warrant the 
grant of service connection for peptic ulcer diagnosed 
subsequent to service.  The veteran was notified of this 
decision in May 1948.    

In a March 1955 rating decision, service connection for 
duodenal ulcer was denied.  The veteran was notified of this 
decision and he filed a timely appeal.  In an October 1955 
decision, the Board determined that new and material evidence 
had not been received to reopen the claim for service 
connection for an ulcer.  The veteran was notified of this 
decision in October 1955.  

In a May 1958 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for an ulcer.  The veteran was 
notified of this decision and he filed a timely appeal.  In 
an October 1958 Board decision, service connection for a 
marginal ulcer was denied.  The veteran was notified of this 
determination.  This Board decision became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

In December 1999, the veteran filed an application to reopen 
the claim for service connection for peptic ulcer.  The 
evidence submitted since the October 1958 Board decision 
includes a March 2003 VA examination report.  

In the March 2003 VA examination report, the VA examiner 
provided a medical opinion as to the date of onset of the 
peptic ulcer disease.  The VA examiner opined that the peptic 
ulcer disease was first treated in basic training.  

The Board finds the March 2003 VA examination report to be 
new and material evidence.  The Board finds that this 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant. 

This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's peptic ulcer disease was 
incurred during service.  As noted above, the reason for the 
denial of the initial claim for service connection was that 
there was no evidence of a gastrointestinal disability in 
service and no evidence that any pre-existing peptic ulcer 
disease was aggravated in service.  The March 2003 VA medical 
opinion relates the peptic ulcer disease to the veteran's 
period of service.  The Board notes that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, 3 Vet. App. 510.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   


ORDER

New and material evidence having been received, the claim for 
service connection for a gastrointestinal disability to 
include peptic ulcer disease is reopened and the appeal is 
granted to that extent.  


REMAND

The March 2003 VA examination report reflects a diagnosis of 
sub-total gastrectomy, vagotomy, and chronic anemia acquired 
from treatment of peptic ulcer disease.  The examiner 
concluded that the veteran's peptic ulcer disease was first 
treated in basic training.  It is not clear from the 
examination report whether the examiner had access to the 
veteran's claims folder.  The examination report does not 
contain any discussion of the reports pre-service 
symptomatology, or of the treatment shortly after service.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996). Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

The Board has noted the following history:

Review of the record reveals that upon induction examination 
in October 1942, the veteran's abdomen was normal.  The only 
defect noted was a right inguinal hernia.  The veteran 
entered service in January 1943.  Service medical records 
show that in February 1943, the veteran complained of 
vomiting daily, and stomach pain.  It was noted that he had a 
history of a gastric hemorrhage two and a half months 
earlier.  The veteran was hospitalized for a gastrointestinal 
study.  The assessment was possible peptic ulcer.  Hospital 
records note that the veteran's history was not indicative of 
an ulcer, and the veteran's hematemisis was probably not due 
to gastrointestinal bleeding but to pharyngeal bleeding.  
Gastrointestinal series was negative.  The final diagnosis 
was psychoneurosis, anxiety type, mild, not incapacitating.  
The veteran was returned to duty.  The November 1945 
separation examination report did not reflect any findings of 
a gastrointestinal disease or defect.   

In a May 1947 certificate, Dr. J.L. noted the veteran's 
report that in 1937 and 1942, he had had bleeding from the 
bowel, and vomiting of blood.  The veteran reported that at 
Camp Gruber in 1943, he was hospitalized for stomach trouble.  
The veteran sought medical treatment at that time for stomach 
pain and vomiting on and off.  It was noted that from April 
1947 to May 1947, the veteran had vomiting of blood with 
tarry stools.  The diagnosis was ulcer, chronic, duodenal, 
active with hemorrhage.  In a May 1947 statement, Dr. J.L. 
opined that the veteran had a chronic peptic ulcer, active, 
since 1937 with severe bleeding episodes, and the veteran's 
complaints and conditions were aggravated by service.  

A June 1947 VA examination report reflects a diagnosis of 
ulcer, chronic duodenal, with hemorrhage.  The VA examiner 
noted that the veteran's history was very suggestive of a 
bleeding active ulcer and a gastrointestinal series was 
ordered.  The examiner stated that even if the series was 
negative, he believed that the diagnosis was peptic ulcer 
with history of hematemisis.  An August 1948 VA examination 
report reflects a diagnosis of peptic ulcer, chronic, with 
minimal symptoms at present.  

The veteran was admitted to the VA hospital in December 1954 
for treatment of an active duodenal ulcer.  X-ay examination 
revealed an ulcer niche of the duodenal bulb.  The veteran 
underwent a subtotal gastrectomy.  Pathological diagnosis 
revealed chronic cellulitis with fibrosis of scarring in the 
region of the pylorus and duodenum consistent with chronic 
duodenal ulcer disease.  The final diagnosis was duodenal 
ulcer, chronic, treated, improved and upper gastrointestinal 
hemorrhage secondary to the duodenal ulcer, treated and 
improved.  The records shows that the veteran was again 
admitted to a VA hospital for treatment of an ulcer from 
January 9, 1958 to February 5, 1958.  The veteran underwent a 
transthoracic vagotomy.  

The Board finds that this issue should be remanded to obtain 
opinions that are informed by the evidence contained in the 
claims folder.  
  
Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should ask the examiner 
who conducted the March 2003 examination 
to review the claims folder and answer 
the following questions: 

a.)  Did the current gastrointestinal 
disability, to include peptic ulcer 
disease, clearly and unmistakably pre-
exist the veteran's period of service and 
if so, is it clear and unmistakable that 
the gastrointestinal underwent no 
permanent increase in severity during 
service?

b.)  If the gastrointestinal disability 
to include peptic ulcer disease did not 
clearly and unmistakably pre-exist 
service, or did not clearly and 
unmistakably undergo no permanent 
increase during service, is it at least 
as likely as not (50 percent probability 
or more) that the current 
gastrointestinal disability, to include 
peptic ulcer disease, is related to they 
gastrointestinal symptoms reported during 
service, or is proximately due to or the 
result of the service-connected chronic 
generalized anxiety disorder?  

The examiner should provide a rationale 
for these opinions.  If the examiner is 
unable to provide the requested 
information another physician should 
review the claims folder and furnish the 
requested opinions.

2.  The RO or AMC should then 
readjudicate the issue of entitlement to 
service connection for a gastrointestinal 
disability to include peptic ulcer 
disease.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be issued.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



